UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7438



JOEL WATKINS FULP,

                                              Plaintiff - Appellant,

          versus


MECKLENBURG COUNTY JAIL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CA-05-362-2)


Submitted:   October 20, 2005             Decided:   October 31, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joel Watkins Fulp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joel Watkins Fulp appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action for failure to comply

with its order to file a supplemental complaint to cure the defects

in the original complaint.   Because Fulp may cure the defect in his

complaint by filing a supplemental complaint in accordance with the

district court’s order, the dismissal is not appealable.        See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).     Accordingly, we dismiss the appeal for

lack of jurisdiction.      We further deny Fulp’s motion to amend

caption.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -